Case 0:19-cv-62005-BB Document 9 Entered on FLSD Docket 09/04/2019 Page 1 of 10



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 0:19-cv-62005-BB

 RYAN TURIZO,

        Plaintiff,

 v.

 CAMDEN SUMMIT PARTNERSHIP, L.P.,

       Defendant.
 _______________________________________/


               DEFENDANT’S MOTION FOR DISMISSAL PURSUANT TO
                   FEDERAL RULE OF CIVIL PROCEDURE 12(b)(6)
           ______________________________________________________________


        Defendant CAMDEN SUMMIT PARTNERSHIP, L.P., by and through its undersigned

 counsel, hereby files this motion pursuant to FRCP Rule 12(b)(6). Defendant seeks dismissal of

 Plaintiff’s Complaint in full, as the Complaint (Docket #1) fails to state a claim upon which

 relief can be granted.

 I.     Standard for Grant of a Rule 12(b)(6) Motion

        A complaint is properly dismissed upon a 12(b)(6) motion “on the basis of a dispositive

 issue of law.” Nietzke v. Williams, 490 U.S. 319, 326, 109 S.Ct. 1827 (1989). Dismissal

 pursuant to a 12(b)(6) motion is also warranted if it does not contain sufficient factual matter,

 accepted as true, ‘to state a claim to relief that is plausible on its face.’” Boyd v. Warden, 856

 F.3d 853, 863 (11th Cir. 2017), quoting Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937

 (2009). Any inference of a “mere possibility of misconduct” is insufficient for the Plaintiff to

 prevail on a 12(b)(6) motion. Iqbal, 556 U.S. at 678. Factual allegations in the complaint must
Case 0:19-cv-62005-BB Document 9 Entered on FLSD Docket 09/04/2019 Page 2 of 10



 “be enough to raise a right to relief above the speculative level … on the assumption that all the

 allegations in the complaint are true (even if doubtful in fact).” Bell Atl. Corp. v. Twombly, 550

 U.S. 544, 555, 127 S.Ct. 1955 (2007). Elevation of the claim from the merely speculative to the

 requisite facial plausibility to withstand a 12(b)(6) motion will occur only when the Plaintiff

 “pleads factual content that allows the court to draw the reasonable inference that the defendant

 is liable for the misconduct alleged.” Inclusive Communities Project, Incorporated v. Lincoln

 Property Company, 920 F.3d 890, 899 (5th Cir. 2019).

          The Court must view the factual allegations in the Complaint “as true and … in a light

 most favorable to the plaintiff.” Boyd at 863-64. However, “a legal conclusion couched as a

 factual allegation” need not be accepted as true. Papasan v. Allain, 478 U.S. 265, 286, 106 S.Ct.

 2932 (1986); see also, Iqbal at 678. A “‘naked assertion’ devoid of ‘further factual

 enhancement’” will not allow a complaint to survive a 12(b)(6) motion. Iqbal at 678, quoting

 Twombly, at 557. With regard to Plaintiff’s Complaint, both the lack of relevant factual content

 and also the “naked assertions” of legal conclusions render the action fatally flawed, and plainly

 subject to dismissal under this motion.

 II.      Plaintiff Claims Unlawful Discrimination Under the Fair Housing Act as Legal

          Conclusions and Without Factual Support

          Plaintiff’s Complaint alleges violation by Defendant of the federal Fair Housing Act, 42

 U.S.C. § 3601 et seq. Specifically, Plaintiff, who describes himself as a “tester” seeking only to

 “enforce fair housing laws,” contends he contacted a rental apartment community in Fort

 Lauderdale, Florida owned by Defendant, known as Camden Las Olas Apartments (the

 “Community”). Complaint ¶¶ 4, 7. Plaintiff alleges that he inquired about the application

 procedures at Camden Las Olas, and was told by Defendant’s agent that the Community would



 DEFENDANT’S RULE 12(B)(6) MOTION TO DISMISS     -2-
 CASE NO. 0:19-CV-62005-BB
Case 0:19-cv-62005-BB Document 9 Entered on FLSD Docket 09/04/2019 Page 3 of 10



 automatically deny any applicant seeking to rent housing at the community who has a “felony

 criminal record.”1 Complaint ¶ 8.

          Plaintiff does not allege that he himself has a “felony criminal record” of any kind, and

 specifically denies he was actually looking for rental housing when he inquired at the

 Community. Nonetheless, Plaintiff contends just learning of Defendant’s alleged “automatic

 denial” policy resulted in damage to him in the form of discouragement, restriction of housing

 choice, deprivation of housing opportunity, and various emotional and psychic injuries.

 Complaint ¶¶ 9, 12, 13. Defendant further contends that Defendant’s alleged policy of automatic

 denial of “any prospective individual with a felony criminal record perpetuates segregated

 housing patterns and discourages and/or obstructs choices in the applicable community,

 neighborhood, and/or development,” depriving Plaintiff of housing opportunities he denies he

 was seeking. Complaint ¶ 10.

 III.     A Prima Facie Case of Discrimination under the Fair Housing Act Requires Some

          Showing of Both Fact and Causation

          The Fair Housing Act (the “Act”) makes it unlawful for any housing provider to “refuse

 to negotiate for the … rental of, or otherwise make unavailable or deny, a dwelling to any person

 because of race, color, religion, sex, familial status, or national origin.”2 42 U.S.C. §3604(a)(1).

 Plaintiff’s allegation of discrimination on the basis of Hispanic / Latino “heritage and / or




 1
   Defendant disputes Plaintiff’s characterization of the criminal history screening policy for the
 Community as described in the Complaint. Because of Plaintiff’s failure to state a prima facie
 case of unlawful discrimination under the Act, however, this dispute over the details of any
 screening policy are irrelevant to this motion.
 2
   Discrimination in rental, “or to otherwise make unavailable or deny, a dwelling to any buyer or
 renter because of” disability, is also prohibited by the Act. 42 U.S.C. §3604(f)(1).

 DEFENDANT’S RULE 12(B)(6) MOTION TO DISMISS      -3-
 CASE NO. 0:19-CV-62005-BB
Case 0:19-cv-62005-BB Document 9 Entered on FLSD Docket 09/04/2019 Page 4 of 10



 descent” would appear to be a claim of discrimination on the basis of national origin, rather than

 race as alleged in the Complaint.3

          Significantly, “criminal record” is not a characteristic or class of persons protected by the

 Act. Evans v. UDR, Inc., 614 F.Supp.2d 675, 691 (E.D. N.C. 2009) (“the FHA clearly does not

 prohibit landlords from denying a person occupancy on the basis of his criminal record”).

 Absent evidence that consideration of a criminal record is used as a “pretext” for unlawful

 discrimination, no discriminatory “purpose” in violation of the Act is shown. Facts supporting a

 claim of pretext might be, for instance, allegations that a particular screening criterion is applied

 only to some applicants and not to others, or not as a usual and customary practice, and that the

 deviation from usual practice correlates to a protected characteristic. See, e.g., United States v.

 Collier, 2010 WL 3881381 at *10 (W.D. La. Sept. 28, 2019).

          Alternatively, a facially neutral practice or policy can be challenged under the Fair

 Housing Act as having an unlawful “disparate impact,” because it “has a segregative effect or

 that it makes housing options significantly more restrictive for members of a protected group

 than for persons outside that group.” Hallmark Developers, Inc. v. Fulton Cty., Ga., 466 F.3d

 1276, 1286 (11th Cir. 2006). In 2015, the Supreme Court held that disparate impact claims

 (“claims asserting an unjustified, disproportionally adverse effect on minorities”) are cognizable

 under the Act. Texas Department of Housing & Community Affairs v. Inclusive Communities

 Project, Inc., -- U.S. --, 135 S.Ct. 2507 (2015) (“Inclusive Communities”). The Supreme Court

 recognized that since the Act makes it unlawful to “otherwise make unavailable or deny”

 housing because of a protected class, disparate impact claims that focus on the “results” of a

 housing practice must be included as part of the Act’s “central purpose … [of] eradicat[ing]



 .

 DEFENDANT’S RULE 12(B)(6) MOTION TO DISMISS      -4-
 CASE NO. 0:19-CV-62005-BB
Case 0:19-cv-62005-BB Document 9 Entered on FLSD Docket 09/04/2019 Page 5 of 10



 discriminatory practices” in the United States. Id. at 2521. But the Court also recognized that a

 disparate impact claim of discrimination could pose a danger of “displac[ing] valid governmental

 and private priorities” with a solely race-based decision, such as the adoption of “numerical

 quotas.” Id. at 2522-24. To safeguard against that danger, the Supreme Court in Inclusive

 Communities made clear that “a disparate-impact claim that relies on a statistical disparity must

 fail if the plaintiff cannot point to a defendant’s policy or policies causing that disparity.” Id.

 This mandate to show a “robust causality … ensures that ‘[r]acial imbalance … does not, without

 more, establish a prima facie case of disparate impact.” Id.

          Even before the Supreme Court’s decision in Inclusive Communities, however, the

 Eleventh Circuit had already held that at least some “relevant statistical showing” is the

 minimum required to support a disparate impact claim of discrimination under the Act. In

 Schwarz v. City of Treasure Island, 544 F.3d 1201 (11th Cir. 2008), an operator of halfway

 houses for recovering alcoholics (considered “disabled” under the Act) alleged that a city’s

 zoning ordinance had a disparate impact on the protected class of people with disabilities. The

 operator’s claim failed and was dismissed, however, because he provided no comparative data to

 support a prima facie case of disparate impact. The Schwarz plaintiff failed to provide “an

 adequate statistical foundation for a disparate impact claim because he presented no comparative

 data at all,” relying instead on a “bald assumption” that the ordinance’s effect on the halfway

 houses would have a disparate impact on recovering alcoholics. Id. at 1217-18.

          Under Inclusive Communities, therefore, a prima facie case of disparate impact

 discrimination will fail unless it demonstrates both relevant statistical disparity (evidence

 comparing members of the protected class affected by the challenged policy with non-members

 affected by the challenged policy), and also a plausible showing of “robust causality” between



 DEFENDANT’S RULE 12(B)(6) MOTION TO DISMISS      -5-
 CASE NO. 0:19-CV-62005-BB
Case 0:19-cv-62005-BB Document 9 Entered on FLSD Docket 09/04/2019 Page 6 of 10



 the challenged policy and that statistical disparity. Inclusive Communities at 2522-2523.

 Succinctly, a “plaintiff who fails to allege facts at the pleading stage or produce statistical

 evidence demonstrating a causal connection cannot make out a prima facie case of disparate

 impact.” Id.; see also Oviedo Town Center II, L.L.L.P. v. City of Oviedo, Florida, 759

 Fed.Appx. 828 (11th Cir. 2018) (granting defendants’ 12(b)(6) motion to dismiss complaint

 alleging disparate impact discrimination under the Act).

 IV.       Plaintiff’s Complaint Fails to State a Claim of Discrimination Under the Fair

           Housing Act

           Plaintiff blithely concludes in his Complaint that Defendant’s alleged policy “regarding

 the criminal history of applicants seeking to rent, utilize, or otherwise occupy” housing in the

 Community “is unlawful under the Fair Housing Act, as it has a disparate impact on individuals

 of Hispanic / Latino heritage and / or descent.” Complaint ¶ 11. In the single count of violation

 of the Fair Housing Act alleged in the Complaint, Plaintiff specifically asserts that “Defendant

 has violated the Fair Housing Act by, inter alia, making unavailable and / or otherwise denying

 [housing at the Community] to Plaintiff on the basis [sic] of race and / or criminal record.”

 Complaint ¶ 18. As part of that same count, Plaintiff also concludes (without any factual

 support) that “a discriminatory purpose, and not any legitimate reason” motivated Defendant’s

 alleged policy of automatic denial of the application of any person with a felony conviction

 record.




 DEFENDANT’S RULE 12(B)(6) MOTION TO DISMISS      -6-
 CASE NO. 0:19-CV-62005-BB
Case 0:19-cv-62005-BB Document 9 Entered on FLSD Docket 09/04/2019 Page 7 of 10



          Plaintiff’s allegation that considering the criminal history of housing applicants is

 motivated by a “discriminatory purpose, and not any legitimate reason” is his attempt to state a

 claim of “discriminatory treatment” discrimination, presumably on the basis of race.4 Complaint

 ¶¶ 18, 19. Plaintiff’s only alleged discriminatory act on the part of Defendant is the alleged

 policy of “automatic denial” of any housing applicant with a felony criminal record. The

 Complaint includes no facts alleging that housing applicants not of “Hispanic / Latino heritage

 or descent” or of a certain race are not subject to the same criminal history screening policy. The

 Complaint also includes no facts alleging that any applicants from a non-protected class are not

 “automatically denied” for any felony criminal conviction. Absent the allegation of any facially

 plausible facts that application of criminal history screening is a mere pretext for discrimination

 because of a protected characteristic, Plaintiff has not stated even a prima facie case of

 discriminatory treatment under the Act. To the extent Plaintiff’s claim is of intentional

 discrimination, his case must fail as a matter of law.

          Similarly, as in the failed claim of disparate impact discrimination in Schwarz, Plaintiff

 here has provided “no comparative data at all” to show that any particular class of people

 protected by the Act are disproportionately impacted by the challenged policy of criminal history

 screening. Like the Schwarz plaintiff, Plaintiff here makes nothing but a “bald assumption” that

 the challenged policy is “unlawful,” and “has a disparate impact on individuals of

 Hispanic/Latino heritage and/or descent.” Complaint at ¶ 11. Plaintiff not only neglected “to




 4
   Plaintiff’s allegation of discrimination on the basis of “Hispanic / Latino heritage and / or
 descent” would appear to be a claim of discrimination on the basis of national origin, rather than
 race as alleged in the Complaint. In the event Plaintiff’s Complaint survives this motion to
 dismiss, Defendant will seek a “more definite statement” as to the basis of the discrimination
 alleged. FRCP 12(e).


 DEFENDANT’S RULE 12(B)(6) MOTION TO DISMISS      -7-
 CASE NO. 0:19-CV-62005-BB
Case 0:19-cv-62005-BB Document 9 Entered on FLSD Docket 09/04/2019 Page 8 of 10



 allege facts at the pleading stage or produce statistical evidence” in support of that “bald”

 conclusion of disparate impact, he has also utterly failed to provide any evidence of the “robust

 causality” between the challenged policy and the disparate impact claimed. Oviedo Town Center

 II at 835 (upholding trial court’s finding of lack of prima facie case of disparate impact). As

 Plaintiff has not stated even a prima facie claim of disparate impact under the Act, his case must

 fail.

 V.       Conclusion

          In light of these fatal flaws, Plaintiff’s Complaint fails to state a claim for relief under its

 the sole count: violation of the Fair Housing Act. Since Plaintiff’s Complaint does not state

 even a prima facie case of unlawful housing discrimination, it must be dismissed in its entirety.

 Defendant therefore respectfully requests this Court grant its motion to dismiss pursuant to

 Federal Rule of Civil Procedure 12(b)(6).



                                               Certificate of Conference5

          Counsel for Defendant hereby certifies that on August 28, 2019, Theresa L. Kitay

 conferred with Jibrael S. Hindi and Thomas J. Patti, counsel for the Plaintiff, via both email and

 telephone. Ms. Kitay conveyed Defendant’s position that the Complaint in this matter was

 subject to dismissal upon a Rule 12(b)(6) motion, and asked Plaintiff to amend the Complaint

 pursuant to FRCP 15(a)(1)(A) in an effort to avoid filing this motion. Counsel for the Plaintiff

 disputed the merits of Defendant’s position as stated in this motion.




 5
   A Certificate of Conference is not technically required by L.R. 7.1(a)(3) for a motion for
 dismissal for failure to state a claim.

 DEFENDANT’S RULE 12(B)(6) MOTION TO DISMISS              -8-
 CASE NO. 0:19-CV-62005-BB
Case 0:19-cv-62005-BB Document 9 Entered on FLSD Docket 09/04/2019 Page 9 of 10



          Respectfully submitted this 3rd day of September, 2019.


                                                          s/ Ryan R. McCain
                                                   Ryan R. McCain, Esq.
                                                   Fla Bar ID #28117
                                                   RMcCain@barfieldpa.com
                                                   Barfield, McCain P.A.
                                                   4241 Northlake Blvd., Suite B
                                                   Palm Beach Gardens, FL 33410
                                                   (561) 650-8139


                                                          s/ Theresa L. Kitay
                                                   Theresa L. Kitay, Attorney at Law
                                                   Ga Bar #424295 (admitted pro hac vice)
                                                   tkitay@kitaylaw.net
                                                   P.O. Box 597
                                                   Oak Island, NC 28465
                                                   (910) 250-1982

                                                   Attorneys for Defendant CAMDEN
                                                   SUMMIT PARTNERSHIP, L.P.




 DEFENDANT’S RULE 12(B)(6) MOTION TO DISMISS    -9-
 CASE NO. 0:19-CV-62005-BB
Case 0:19-cv-62005-BB Document 9 Entered on FLSD Docket 09/04/2019 Page 10 of 10



                                          CERTIFICATE OF SERVICE


  I HEREBY CERTIFY that a true and correct copy of the foregoing was served via the CM/ECF
  on September 4, 2019 on all counsel or parties of record on the Service List below.



                                                   BY:       s/ Ryan R. McCain
                                                             Ryan R. McCain, Esq.




                                                SERVICE LIST

  JIBRAEL S. HINDI, ESQ.
  Email: jibrael@jibraellaw.com
  THOMAS J. PATTI, ESQ.
  Email: tom@jibraellaw.com

  The Law Offices of Jibrael S. Hindi
  110 SE 6th Street, Suite 1744
  Fort Lauderdale, FL 33301
  Phone: 954-907-1136
  Fax: 855-529-9540
  Attorneys for Plaintiff, Ryan Turizo




  DEFENDANT’S RULE 12(B)(6) MOTION TO DISMISS       - 10 -
  CASE NO. 0:19-CV-62005-BB
